Citation Nr: 1526586	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-28 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from January 1979 to March 1979 and from November 1979 to January 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The Veteran was treated in service for complaints of left shoulder pain, assessed as grade I acromioclavicular separation and tendonitis of the left shoulder.

2.  The Veteran was treated in service for complaints of right shoulder pain, assessed as rotator cuff syndrome of the right shoulder and rule out acromioclavicular separation versus subacromial bursitis.

3.  Osteoarthritis of the right shoulder is attributable to service.

4.  Osteoarthritis of the left shoulder is attributable to service.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the right shoulder was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  Osteoarthritis of the left shoulder was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000, as amended, (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Veteran contends that his current osteoarthritis of the right and left shoulders is attributable to his service, including his acromioclavicular separation and tendonitis of the left shoulder and his rotator cuff syndrome and rule out acromioclavicular separation versus subacromial bursitis during service.  

Service treatment records confirm that the Veteran complained of and was treated for his left shoulder in 1996.  These records also show that the Veteran was first treated for his right shoulder in 1991 and 1992.  In both instances, the Veteran denied a specific trauma, but reported that his left shoulder pain could be due to overwork or physical training; he associated his right shoulder complaints to a fall, wherein he injured his right ankle.  Service treatment records also reflect that the Veteran reported experiencing shoulder and joint pain at a March 1997 military evaluation.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As osteoarthritis is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board finds that the evidence of record demonstrates service connection for osteoarthritis of the right and left shoulders is warranted.   The Board acknowledges that the April 2011 VA examiner found that the Veteran's osteoarthritis of the right and left shoulders is unrelated to his service.  However, the Board notes that the VA examiner did not consider that the Veteran's in-service complaints and treatment for his acromioclavicular separation of the left shoulder and rotator cuff syndrome of the right shoulder; to the contrary, the VA examiner incorrectly stated that the Veteran's shoulders were normal in service.  In this regard, the Board observes that the Veteran's complete service treatment records had not been associated with the Veteran's claims file at the time that examination was obtained.  Additionally, as indicated in the July 2014 VA examination report, a diagnosis of ostearthritis of the shoulders was shown in January 2011; the April 2011 VA examiner incorrectly asserted that the Veteran's shoulders were normal at that VA examination.  Moreover, the April 2011 VA examination report disregarded the Veteran's credible lay statements of on-going symptoms in the years since service and did not explain why the Veteran's in-service symptoms and diagnoses were not causally related to his current osteoarthritis of the right and left shoulders.

The Board also finds that the Veteran's competent and credible statements support a nexus between his current osteoarthritis of his right and left shoulders and his in-service treatment for left acromioclavicular separation and right rotator cuff syndrome.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008).  The Board acknowledges that there is some conflict in the record as to the etiology of the Veteran's osteoarthritis of the right and left shoulders, but nonetheless points out that the record clearly reflects diagnoses which are consistent with the symptoms and diagnoses shown in service.  

As to the negative nexus opinions of the April 2011 and July 2014 VA examiners, the Board finds that the opinions are of less probative value, as the April 2011 examiner disregarded the credible report of symptoms prior to and since his discharge from service, and did not review the Veteran's complete service treatment records.  The April 2011 VA examiner's finding is inconsistent with the medical evidence of record.  The July 2014 VA examination report also lacks probative value as it addresses whether the Veteran's osteoarthritis of the shoulders is secondary to his service-connected cervical spine disorder, which is irrelevant to the Veteran's current claim for direct service connection.   

In resolving all reasonable doubt in the Veteran's favor, service connection for osteoarthritis of the right and left shoulders is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for osteoarthritis of the right shoulder is granted.

Service connection for osteoarthritis of the left shoulder is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


